Title: Destutt de Tracy to Thomas Jefferson, 15 November 1811
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
            
                     Monsieur 
                     a paris le 15 novembre 1811.
            
		  
		  
		    
		  j’ai eu l’honneur de vous ecrire le 21 du mois dernier une lettre qui vous parviendra en meme tems que celle-cy. j’espere qu’elle vous aura montré combien je Suis reconnoissant de vos bontés, et combien je Suis heureux de l’indulgence avec la quelle vous avez acceuilli mon petit ecrit Sur Montesquieu. elle vous aura meme prouvé que cette indulgence me donne une bien grande confiance, puisque j’ai pris la liberté de vous envoyer un exemplaire complet de mon traité de l’entendement en
				trois volumes, dont vous n’aviez que les deux premiers; et puisque j’ai osé vous avouer que j’avois conçu l’idée de faire un traité de la volonté aussi en trois volumes, dont le dernier Seroit un
				traité des loix et de l’esprit dans le quel elles doivent etre faites, en consequence des faits etablis auparavant par une observation exacte de nos facultés.
            je crains bien que vous ne trouviez aujourdhuy que ma confiance va jusqu’a la temerité. car j’ai l’honneur de vous envoyer cy joint le manuscript du premier volume de ce traité de la volonté, qui doit etre en meme tems le quatrieme de l’ouvrage entier. ce manuscript contient premierement un Suplément a mon traité de l’entendement que j’ai cru necessaire pour en rendre les resultats plus pratiques et plus faciles a Saisir: Secondement une introduction au traité de la volonté qui apartient egalement aux trois parties dont il doit etre composé: troisiemement enfin la premiere partie de ce traité de la volonté qui traite Spécialement de nos actions ou de nos moyens de pouvoir a nos besoins, la quelle je viens de terminer tout a l’heure.
            je Sens, Monsieur, combien il y a d’inconsequence a vous avouer que ma foible capacité est beaucoup diminuée, et a vous Soumettre le moment d’aprés des productions qui par consequent ne doivent pas en valoir la peine. mais ce qui m’excuse c’est que les deux premiers des morceaux dont il S’agit, le Suplément et l’introduction, Sont faits depuis longtems et anterieurement aux malheurs qui ont pesé Sur ma tete; et que le troisieme n’est qu’une exposition plus methodique et plus detaillée des principes que vous avez déja aprouvés dans le commentaire Sur Montesquieu, nommement a propos des livres 7e 13e 20e 21e 22e et 23e, qui traitent du luxe, de l’impot, du commerce, de la monnaye, et de la population.
            j’ose donc, Monsieur, desirer que vous vouliez bien jetter un coup d’oeuil Sur les trois ecrits qui composent ce volume. aucun des trois ne Sera publié dans ce pays cy de mon vivant. les deux premiers Sont trop metaphysiques; et ce n’est plus la mode ici de S’occuper de ces objets, ou moins ostensiblement. le troisieme est au contraire trop pratique. il contient beaucoup d’idées qui me paroissent opposées a ce que j’entends dire journellement. je crois qu’on n’en permettroit pas la publication; et quand on la permettroit je ne la voudrois pas, non Seulement parceque je craindrois qu’on ne m’en Sut mauvais gré, mais encor parce que je pense qu’un bon citoyen ne doit dire que ce qu’il croit la verité, mais doit etre trés reservé a la dire quand elle peut passer pour la critique d’un gouvernement Sur le quel il n’a point de moyen legal d’agir. vous Seul, Monsieur, me tiendrez lieu du public; et comme je Suis trés persuadé qu’on doit peser les Suffrages et non pas les compter, je Serai beaucoup plus content Si j’obtiens le votre, que Si j’avois l’aplaudissement universel au quel vous refuseriez de vous joindre.
            
                     
                     d’ailleurs je pense que Si jamais dans votre pays on me faisoit l’honneur de traduire mes premiers volumes, on pourroit Si vous le trouviez bon, traduire aussi celui-cy: et par là l’edition traduite Seroit plus complette et par consequent
				plus recherchée que l’edition originale qui au reste est bien prés d’etre epuisée. quant a ma personne je n’y verrois aucun inconvenient, quand meme cette edition traduitte reviendroit ici meme
				avec
				mon nom en tete, premierement parcequ’etant en langue etrangere elle ne Seroit jamais extremement repandue et ne pourroit pas passer pour avoir été faitte par mes Soins, Secondement parcequ’enfin
				ce
				que contient ce quatrieme volume ne pourroit pas deplaire a un certain point vu qu’il n’y est question que d’economie politique, et non pas de l’organisation Sociale et des bases fondamentales
				des
				gouvernements comme dans le commentaire Sur Montesquieu.
            de tout cela, ce que je crains le plus c’est que l’ouvrage tout entier dans Son ensemble et dans Ses details ne merite gueres votre attention, et que vous ne jugiez que je n’ai pas Suivi le fameux precepte: 
                     quid valeant humeri, quid ferre recusent. j’ai bien impatience de Savoir ce que vous en penserez. en attendant, Si je puis un peu 
                     rassembles mes idées et ranimer ma faculté de penser, je ferai tous mes efforts pour continuer l’execution de mon plan. car le desir de vous plaire et celui d’etre utile me donnent bien du courage. il n’y a que le manque de forces qui puisse m’arreter. mais malheureusement il est bien difficile de juger Soi meme quand on ne fait plus rien de bon, et bien difficile encor de trouver des amis asséz Sinceres pour vous en avertir franchement.
            Recevez, je vous prie Monsieur, les assurances de ma trés grande consideration, de mon attachement, de mon respect, et de tous les Sentiments qui vous Sont dus et dont je Suis penetré pour vous.
                     Destutt-Tracy
          
          
            P.S. en collationant mon manuscript, je m’apercois Monsieur, que j’ai osé parler Souvent des etats unis que peut-etre je connois mal, car malheureusement les communications Sont bien difficiles. ou je me Serai trompé je vous prie de corriger Sans menagements. je vous aurois une double obligation Si vous vouliez prendre la peine de rectifier mes idées, en me disant ou Sont les fautes.
          
         
          Editors’ Translation
          
            
              
                     Sir 
                     Paris 15 November 1811.
              
		  
		  
		    
		  I had the honor of writing you a letter on the 21st of last month that will reach you with this one. I hope it will have shown you how grateful I am for your kindness and how happy I am for the generosity with which you greeted my little piece on Montesquieu. It will also have demonstrated the great confidence your indulgence inspires, in that I took the liberty of sending you a complete set of my three-volume treatise on understanding, of
			 which you had only the first two volumes, and I dared to confess that I had conceived of writing a three-volume work on the will, the first of which would study the law and the spirit in which
			 laws
			 must be made, in keeping with facts ascertained beforehand through an exact observation of our faculties.
              I fear that you will now find my confidence extended to temerity, as I have the honor of sending you herewith the manuscript of the first volume of the aforesaid treatise on the will, which is at the same time the fourth volume of the entire work. This manuscript contains first, a supplement to my work on understanding that I thought necessary in order to make it more practical and easily understood; secondly, an introduction to my discussion of the will and its three component parts; thirdly and lastly, the first part of my treatise on the will, dealing specifically with our actions or our means of providing for our needs and finished only a moment ago.
              Sir, I sense the great contradiction between my assertion that my feeble capabilities are greatly diminished and my submission to you immediately thereafter of works that, in consequence, cannot merit your attention. My excuse is that the first two pieces in question, the supplement and the introduction, were done long ago, before the misfortunes that have since weighed on my mind, and the third is only a more methodical and detailed exposition 
                     of principles that you already approved in my commentary on Montesquieu, namely those concerning books 7, 13, 20, 21, 22, and 23, dealing with luxury, taxation, commerce, money, and population.
              Thereafter, Sir, I venture to hope that you will glance at the three texts comprising this volume. None of them will be published in this country while I am alive. The first two are too metaphysical, and it is not now fashionable to take an interest in such things, at least openly. The third is, on the contrary, too practical. It contains many ideas that to me seem contradictory to what I hear people say daily. I think that its publication would not be permitted. If it should be, I would not desire it, not only because I would be afraid that it would be held against me, but also because I think that a good citizen must say only what he knows to be true. He must, however, have strong reservations about telling the truth when it might be construed as criticizing a government in which he plays no legal part. You alone, Sir, will be my audience, and because I am quite convinced that votes should be weighed and not counted, yours would make me happier than universal applause in which you refused to join.
              
                     
                     Moreover, I think that if I could have my first volumes translated in your country, this one might also be translated, if you found it worthwhile. The translated edition would then be more complete and therefore more sought after than the original, which, by the way, is
			 nearly out of print. I can see no drawbacks, even if this translated edition were to make its way back here with my name on the title page. First, being in a foreign language, it would never be
			 widely read and its publication could not be attributed to me. Secondly, this fourth volume could not cause much displeasure, because it deals with political economy rather than the organization
			 of
			 society and the fundamental basis of government, as did my commentary on Montesquieu.
              My greatest fear is that the work as a whole and in detail scarcely merits your attention, and that you will end up thinking that I have ignored the famous precept: 
                     quid valeant humeri, quid ferre recusent. I am very impatient for your reaction. Meanwhile, if I can gather my ideas and rekindle my ability to think, I will make great efforts to go on with the execution of my plan, emboldened by the desire to please you and be useful. Only weakness could stop me, but unfortunately it is difficult to judge when one can no longer do anything right, and friends are very rarely sincere enough to inform you frankly of that fact.
                     
              Sir, I beg you to accept the assurance of my very high consideration, attachment, respect, and all the other sentiments that I deservedly feel for you.
                     Destutt-Tracy
            
            
              P.S. Sir, in collating my manuscript I realized that I had dared to speak often of the United States, which I do not know well because, unfortunately, communications are so difficult. Where I am mistaken, please feel free to correct me. I would be doubly obliged if you would take the trouble to tell me where I have gone wrong.
            
          
        